Exhibit 10.1

 

FORBEARANCE AGREEMENT

 

THIS FORBEARANCE AGREEMENT (“AGREEMENT”) is made to be effective as of the 31st
day of December, 2003, by and between MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY
(“LENDER”); and ENVIRONMENTAL ELEMENTS CORPORATION, a Delaware corporation
(“BORROWER”). Hereafter, the LENDER and the BORROWER are collectively referred
to as the “PARTIES.”

 

RECITALS

 

The LENDER currently extends a revolving loan credit facility to the BORROWER.
The BORROWER is in default of its covenants and obligations with the LENDER
pertaining to such credit facility. As a result thereof, the LENDER has the
immediate and unconditional right to cease providing any further advances of
proceeds of the credit facility to the BORROWER and to commence the exercise of
its rights and remedies against the BORROWER and the assets of the BORROWER.

 

The BORROWER has requested that the LENDER agree to forbear for a limited period
of time from the exercise by the LENDER of its rights and remedies against the
BORROWER or its assets, and that the LENDER agree to provide further advances of
proceeds of the credit facility during such limited period of time. The LENDER
is willing, in accordance with the stated terms of this AGREEMENT, to grant the
BORROWER a limited period of forbearance and to continue to provide certain
advances of proceeds of the credit facility during such period.

 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
PARTIES hereby agree as follows:

 

ARTICLE 1.

DEFINITIONS

 

As used in this AGREEMENT, the terms set forth in this Article 1 have the
meanings set forth below, unless the specific context of this AGREEMENT clearly
requires a different meaning. Terms defined in this Article 1 or elsewhere in
this AGREEMENT are in all capital letters throughout this AGREEMENT. The
singular use of any defined term includes the plural and the plural use includes
the singular.

 

Section 1.1. Account, Chattel Paper, Deposit Account, Document, General
Intangibles, Instrument, Inventory, Investment Property, Letter-Of-Credit Right,
Payment Intangible, Promissory Notes, And Software. The terms “ACCOUNT,”
“CHATTEL PAPER,” “DEPOSIT ACCOUNT,” “DOCUMENT,” “GENERAL INTANGIBLES,”
“INSTRUMENT,” “INVENTORY,” “INVESTMENT PROPERTY,” “LETTER-OF-CREDIT RIGHT,”
“PAYMENT INTANGIBLE,” “PROMISSORY NOTES,” and “SOFTWARE” shall have the same
respective meanings as are given to those terms in the Uniform Commercial Code,
as adopted and in effect in the State of Maryland.

 

Section 1.2. Assignment. The term “ASSIGNMENT” has the meaning provided to such
term in Section 4.1 of this AGREEMENT.

 

Section 1.3. Assignment Price. The term “ASSIGNMENT PRICE” means the sum of Five
Million Dollars ($5,000,000.00), as adjusted in accordance with Section 4.5 of
this AGREEMENT.

 



--------------------------------------------------------------------------------

Section 1.4. Borrowing Base Limitations. The term “BORROWING BASE LIMITATIONS”
means the current restrictions imposed upon the BORROWER’S ability to borrow
proceeds of the LOAN which are based upon certain borrowing base requirements
set forth in the LOAN DOCUMENTS, as most recently stated in paragraph 2.B of the
Seventh Amendment to Revolving Credit and Letter of Credit Agreement dated March
28, 2002.

 

Section 1.5. Cash Flow. The term “CASH FLOW” means the net income of the
BORROWER as determined in accordance with G.A.A.P. plus any charges to income
for amortization or depreciation.

 

Section 1.6. Collateral. The term “COLLATERAL” means the assets of the BORROWER
pledged to the LENDER to secure the repayment and performance of the OBLIGATIONS
including, without limitation, all of the collateral pledged by the BORROWER in
accordance with the terms and conditions of the SECURITY AGREEMENTS and all of
the BORROWER’S ACCOUNTS, CHATTEL PAPER, DEPOSIT ACCOUNTS, DOCUMENTS, GENERAL
INTANGIBLES, INSTRUMENTS, INVENTORY, INVESTMENT PROPERTY, LETTER-OF-CREDIT
RIGHTS, PAYMENT INTANGIBLES, PROMISSORY NOTES, and SOFTWARE, and the proceeds
and products thereof.

 

Section 1.7. Combined Credit Amount. The term “COMBINED CREDIT AMOUNT” means the
sum of: (a) the unpaid principal balance of the LOAN; and (b) the face amount of
all issued and outstanding LETTERS OF CREDIT (and any unsatisfied reimbursement
obligations arising therefrom).

 

Section 1.8. Conditions Precedent. The term “CONDITIONS PRECEDENT” has the
meaning set forth in Section 4.4 of this AGREEMENT.

 

Section 1.9. Credit. The term “CREDIT” means the credit in the amount of the
ASSIGNMENT PRICE to be granted by the LENDER to the BORROWER and applied to
reduce the unpaid balance of the LOAN in accordance with the provisions of
Section 4.2 of this AGREEMENT.

 

Section 1.10. Dollar Amount. The term “DOLLAR AMOUNT” means Seven Million
Dollars ($7,000,000.00).

 

Section 1.11. Environmental Laws. The term “ENVIRONMENTAL LAWS” means
individually or collectively any local, state or federal LAW, statute, rule,
regulation, order, ordinance, common law, permit or license term or condition,
or state superlien or environmental clean-up or disclosure statutes pertaining
to the environment or to environmental contamination, regulation, management,
control, treatment, storage, disposal, containment, removal, clean-up,
reporting, or disclosure, including, but not limited to, the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as now or
hereafter amended (including, but not limited to, the Superfund Amendments and
Reauthorization Act); the Resource Conservation and Recovery Act, as now or
hereafter amended (including, but not limited to, the Hazardous and Solid Waste
Amendments of 1984); the Toxic Substances Control Act, as now or hereafter
amended; the Clean Water Act, as now or hereafter amended; the Safe Drinking
Water Act, as now or hereafter amended; or the Clean Air Act, as now or
hereafter amended.

 

Section 1.12. Existing Defaults. The term “EXISTING DEFAULTS” means collectively
all “Events of Default,” as such term is defined in the LOAN AGREEMENT which
have occurred and are presently continuing including, without limitation, the
violation of the BORROWER of the following provisions of the LOAN AGREEMENT: (a)
the present violation of the BORROWING BASE LIMITATIONS; (b) Section 6.04
(Current Ratio); (c) Section 6.05 (Tangible Net Worth); and (d) Section 6.06
(Liquidity).

 



--------------------------------------------------------------------------------

Section 1.13. First Assignment. The term “FIRST ASSIGNMENT” means the Assignment
of Lease dated June, 1989 by and between Koppers Company, Inc. and New Enelco
Corporation (predecessor-by-merger to the BORROWER).

 

Section 1.14. G.A.A.P. The term “G.A.A.P.” means, with respect to any date of
determination, generally accepted accounting principles as used by the Financial
Accounting Standards Board and/or the American Institute of Certified Public
Accountants consistently applied and maintained throughout the periods
indicated.

 

Section 1.15. Impositions. The term “IMPOSITIONS” shall have the same meaning
provided to such term in Article II of the LEASE.

 

Section 1.16. Insolvency Proceedings. The term “INSOLVENCY PROCEEDINGS” means,
with respect to any referenced PERSON, any case or proceeding commenced by or
against such PERSON, under any provision of the United States Bankruptcy Code,
as amended, or under any other federal or state bankruptcy or insolvency law, or
any assignments for the benefit of creditors, formal or informal moratoriums,
receiverships, compositions or extensions with some or all creditors with
respect to any indebtedness of such PERSON.

 

Section 1.17. Laws. The term “LAWS” means all ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any government or
political subdivision or agency thereof, or any court or similar entity
established by any thereof.

 

Section 1.18. Lease. The term “LEASE” means collectively the Articles of Lease
dated as of April 15, 1975 by and between the LESSOR and Koppers Company, Inc.
and the Lease Supplement dated January 15, 1976, as evidenced by a “Certificate
Of Conveyance By The Balkop Properties Corp. Of Real Property by Articles of
Lease To Koppers Company, Inc.” recorded among the Land Records of Baltimore
City, Maryland in Book RHB 3251, Page 731 on July 16, 1975.

 

Section 1.19. Lease Assignee. The term “LEASE ASSIGNEE” means MPA York, Inc., a
Maryland corporation.

 

Section 1.20. Lease Defaults. The term “LEASE DEFAULTS” means the “Events of
Default,” as such term is defined in Article XXI of the LEASE.

 

Section 1.21. Leased Property. The term “LEASED PROPERTY” has the meaning
provided to such term in the LEASE and includes the “Land” and “Leased
Improvements” (as such terms are defined in Article I of the Lease).

 

Section 1.22. Lessee. The term “LESSEE” means the “Lessee”, as such term is
defined in the LEASE.

 

Section 1.23. Lessor. The term “LESSOR” means the “Lessor”, as such term is
defined in the LEASE. As of the date of this AGREEMENT, Balkop Associates
(Limited Partnership) and/or Balkop Properties Corp. is the LESSOR.

 

Section 1.24. Letters of Credit. The term “LETTERS OF CREDIT” means all letters
of credit issued by the LENDER for the account of the BORROWER in accordance
with the terms of the LOAN AGREEMENT and this AGREEMENT.

 



--------------------------------------------------------------------------------

Section 1.25. Loan. The term “LOAN” means the revolving line of credit and
letter of credit facility currently provided by the LENDER to the BORROWER in
accordance with the terms and conditions of the LOAN DOCUMENTS, as modified by
the terms of this AGREEMENT.

 

Section 1.26. Loan Agreement. The term “LOAN AGREEMENT” means the Revolving
Credit and Letter of Credit Agreement dated November 24, 1993, as amended by:
(a) a letter agreement dated May 26, 1994 from Nicholas C. Richardson to Thomas
B. McCord; (b) a Second Amendment to Revolving Credit and Letter of Credit
Agreement dated October 25, 1995; (c) a Third Amendment to Revolving Credit and
Letter of Credit Agreement dated June 12, 1998; (d) a Fourth Amendment to
Revolving Credit and Letter of Credit Agreement dated August 31, 1999; (e) a
Fifth Amendment to Revolving Credit and Letter of Credit Agreement dated as of
May 18, 2000; (f) a letter agreement dated November 17, 2000 from Philip G.
Enstice to John L. Sams; (g) a Sixth Amendment to Revolving Credit and Letter of
Credit Agreement dated June 19, 2001; and (h) a Seventh Amendment to Revolving
Credit and Letter of Credit Agreement dated as of March 28, 2002.

 

Section 1.27. Loan Documents. The term “LOAN DOCUMENTS” means the LOAN
AGREEMENT, the NOTE, the SECURITY AGREEMENTS and all other documents and
writings which evidence, document or secure any of the OBLIGATIONS, including
without limitation the LOAN and any LETTERS OF CREDIT.

 

Section 1.28. Material Agreements. The term “MATERIAL AGREEMENTS” has the
meaning provided to such term in Section 4.1 of this AGREEMENT.

 

Section 1.29. Note. The term “NOTE” means the Line of Credit Promissory Note
dated November 24, 1993 from the BORROWER as the maker thereof which is payable
to the order of the LENDER, as modified by a First Amendment to Line of Credit
Promissory Note dated October 25, 1995, letter agreements between the LENDER and
the BORROWER, a Second Amendment to Line of Credit Promissory Note dated June
12, 1998, a Third Amendment to Line of Credit Promissory Note dated August 31,
1999, a Fourth Amendment to Line of Credit Promissory Note dated as of May 18,
2000, and a Fifth Amendment to Line of Credit Promissory Note dated March 28,
2002.

 

Section 1.30. Obligations. The term “OBLIGATIONS” means all obligations of
payment and performance, both now existing and as arising in the future, owed by
the BORROWER with respect to or arising from the LOAN, the LETTERS OF CREDIT,
the LOAN DOCUMENTS, this AGREEMENT and the transactions contemplated hereunder
including, without limitation, the absolute and unconditional duties and
obligations of the BORROWER to repay in full on or before the TERMINATION DATE
the unpaid principal balance of the LOAN, all accrued interest, fees,
reimbursements, and all other sums due and payable to the LENDER, or to be
credited to the account of the LENDER, in accordance with the terms and
conditions of the LOAN DOCUMENTS and this AGREEMENT, and all indemnification
rights of the LENDER hereunder and all rights or claims of the LENDER arising
out of any breaches of warranties or any misrepresentations by the BORROWER.

 

Section 1.31. Person. The term “PERSON” means any individual, corporation,
partnership, limited liability company, association, joint-stock company, trust,
estate, unincorporated organization, joint venture, court, government or
political subdivision or agency thereof, or other legal entity.

 

Section 1.32. Recordation And Transfer Costs. The term “RECORDATION AND TRANSFER
COSTS” means collectively all documentary stamp taxes, recordation costs,
transfer taxes, and the like required to duly and validly record the FIRST
ASSIGNMENT and/or the SECOND ASSIGNMENT among the public records.

 

Section 1.33. Regulated Substances. The term “REGULATED SUBSTANCES” means any
substance which, pursuant to any ENVIRONMENTAL LAW, is identified as a hazardous
substance (or other

 



--------------------------------------------------------------------------------

term having similar import) or is otherwise subject to special requirements in
connection with the use, storage, transportation, disposition or other handling
thereof.

 

Section 1.34. Release. The term “RELEASE” means a “release” as defined in
Section 101(22) of the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as now or hereafter amended.

 

Section 1.35. Second Assignment. The term “SECOND ASSIGNMENT” means the
Assignment And Assumption Of Lease to be executed and delivered by the BORROWER
to the LEASE ASSIGNEE, pursuant to which the BORROWER shall assign to the LEASE
ASSIGNEE all of the BORROWER’S right, title and interest in and to the LEASE and
in its leasehold interest thereunder and all other rights and privileges of the
BORROWER to the use, occupancy, and enjoyment of the LEASED PROPERTY.

 

Section 1.36. Second Closing Date. The term “SECOND CLOSING DATE” has the
meaning provided to such term in Article II of the LEASE.

 

Section 1.37. Security Agreements. The term “SECURITY AGREEMENTS” means: (a) the
Security Agreement dated October 25, 1995 between the BORROWER and the LENDER,
as amended by (i) a First Amendment to Security Agreement dated June 12, 1998,
and (ii) a Second Amendment to Security Agreement dated August 31, 1999; (b) a
Patent Security Agreement; and (c) a Trademark Security Agreement dated as of
May 18, 2000 from the BORROWER to the LENDER.

 

Section 1.38. Subleases. The term “SUBLEASES” means each of the leases or
subleases from the BORROWER as the lessor or sublessor thereunder for any
portion of the LEASED PROPERTY.

 

Section 1.39. Termination Date. The term “TERMINATION DATE” means that date
which is the earlier of: (a) March 31, 2005; or (b) that date upon which any
TERMINATION EVENT first occurs.

 

Section 1.40. Termination Event. The term “TERMINATION EVENT” means: (a) the
failure of the BORROWER to pay any of the OBLIGATIONS when and as due; (b) the
failure by the BORROWER to perform any of the covenants or agreements of the
BORROWER provided in this AGREEMENT or any other violation by the BORROWER of
the requirements of this AGREEMENT; (c) the failure of any representation or
warranty made by the BORROWER in this AGREEMENT to be true, accurate and
complete in any respect as of the date made and to continue to remain true,
accurate and complete; (d) the BORROWER shall suffer a final judgment for the
payment of money aggregating in excess of One Hundred Thousand Dollars
($100,000.00) and shall not discharge the same within a period of thirty (30)
days unless, pending further proceedings, execution has not been commenced or if
commenced has been effectively stayed; (e) the recordation or filing of any
federal or state tax liens against the BORROWER or the COLLATERAL; (f) the
obtaining of possession by a judgment creditor of the BORROWER of any of the
COLLATERAL by any means, including but not limited to levy, distraint, replevin
or self-help, and the BORROWER fails to remedy same within thirty (30) days
thereof; or a writ of garnishment is served on the LENDER relating to any of the
accounts of the BORROWER; (g) the institution of involuntary INSOLVENCY
PROCEEDINGS against the BORROWER and the failure of any such INSOLVENCY
PROCEEDINGS to be dismissed before the earliest to occur of (i) the date which
is ninety (90) days after the institution of such INSOLVENCY PROCEEDINGS, (ii)
the entry of any order for relief in the INSOLVENCY PROCEEDING or any order
adjudicating the BORROWER insolvent, or (iii) the impairment (as to validity,
priority or otherwise) of any security interest or lien of the LENDER in any of
the COLLATERAL; (h) the commencement by the BORROWER of INSOLVENCY PROCEEDINGS;
(i) the sale, transfer, lease or other disposition by the BORROWER of all or any
part of the COLLATERAL, except in the ordinary course of business of the
BORROWER; (j) the grant by the BORROWER of any mortgage, pledge or security
interest upon any of the COLLATERAL except for the benefit of the LENDER; (k)
the issuance or payment of any dividends by the BORROWER; (l) the assertion of
any challenge, defense, set-off rights, or counterclaim by the BORROWER against
the duties of the

 



--------------------------------------------------------------------------------

BORROWER to pay and perform the OBLIGATIONS, or the denial by the BORROWER of
the validity, perfection, or first priority lien status of the liens of the
LENDER in, to or against the COLLATERAL; (m) the institution of any legal
proceedings by the BORROWER or by any PERSON claiming through the BORROWER
against the LENDER which seeks to avoid, set aside, challenge, negate, or
otherwise adversely impact any rights of the LENDER or the LEASE ASSIGNEE to (i)
receive the payment and performance of the OBLIGATIONS in full when and as due,
or (ii) receive any benefit, assignment, grant or other benefit provided for in
this AGREEMENT including, but not limited to, the ASSIGNMENT, or (iii) any liens
securing the OBLIGATIONS; (n) the occurrence of any of the events described in
Section 4.6 of this AGREEMENT; (o) for the period commencing January 1, 2004,
the BORROWER suffering a net loss (as determined in accordance with G.A.A.P.) in
excess of Four Hundred Thousand Dollars ($400,000.00) in aggregate amount for
two (2) consecutive fiscal quarters of the BORROWER; (p) for the period
commencing January 1, 2004, the BORROWER suffering a net loss (as determined in
accordance with G.A.A.P.) measured on a year-to-date basis in aggregate amount
in excess of Four Hundred Thousand Dollars ($400,000.00); (q) for the period
commencing January 1, 2004, the BORROWER suffering negative CASH FLOW in any two
(2) consecutive fiscal quarters of the BORROWER in aggregate amount in excess of
Four Hundred Thousand Dollars ($400,000.00); or (r) for the period commencing
January 1, 2004, the BORROWER suffering negative CASH FLOW measured on a
year-to-date basis in an aggregate amount greater than Four Hundred Thousand
Dollars ($400,000.00).

 

ARTICLE 2.

ACKNOWLEDGMENT OF OBLIGATIONS;

LENDER’S AGREEMENT TO FORBEAR

 

Section 2.1. Recitals. The PARTIES acknowledge that the Recitals set forth above
are true and accurate. Each of the Recitals is incorporated into this AGREEMENT
by reference and made a part hereof.

 

Section 2.2. Acknowledgment Of Obligations And Existing Events Of Default. The
BORROWER acknowledges that: (a) each of the LOAN DOCUMENTS is the valid and
binding obligation of the BORROWER, and is fully enforceable in accordance with
all stated terms; (b) the duties of the BORROWER to pay and perform the
OBLIGATIONS in accordance with the terms of the LOAN DOCUMENTS are not subject
to any set-offs, defenses or counterclaims; (c) the EXISTING DEFAULTS are
continuing and have not been cured by the BORROWER; and (d) in the absence of
the agreement of the LENDER to forbear set forth in this AGREEMENT, the LENDER
would have immediate and unconditional right to exercise all of the LENDER’S
rights and remedies available under the LOAN DOCUMENTS or applicable laws
against the BORROWER and the COLLATERAL. THE BORROWER HEREBY UNCONDITIONALLY
REAFFIRMS AND RATIFIES ALL THE LOAN DOCUMENTS AND ALL OF THE OBLIGATIONS OWED BY
THE BORROWER TO THE LENDER AS SUCH OBLIGATIONS ARE MODIFIED BY THE TERMS OF THIS
AGREEMENT.

 

Section 2.3. Acknowledgment Of Amounts of Obligations. The BORROWER acknowledges
and agrees that as of December 31, 2003 (and without giving effect to the
CREDIT) the sum of Ten Million Six Hundred Forty-Two Thousand Five Hundred Seven
Dollars And Thirty-Six Cents ($10,642,507.36) is due and owing by the BORROWER
to the LENDER in accordance with the terms LOAN DOCUMENTS, consisting of the
following:

 

Principal Balance of Loan:

   $ 10,370,000.00

Interest (accrued thru 12/31/2003)

     272,507.36     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

TOTAL

   $ 10,642,507.36     

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 



--------------------------------------------------------------------------------

The BORROWER further acknowledges that as of December 31, 2003, there are issued
and outstanding LETTERS OF CREDIT for the account of the BORROWER which in
aggregate face amounts total Two Hundred Ninety-Five Thousand Dollars
($295,000.00), and with respect to which the BORROWER owes indemnification and
reimbursement obligations to the LENDER in accordance with the terms of the LOAN
DOCUMENTS. In addition, interest and attorneys’ fees, as provided for in the
LOAN DOCUMENTS continue to accrue in accordance with the terms of the LOAN
DOCUMENTS.

 

Section 2.4. Agreement of Lender to Forebear. Subject to and in consideration of
the full and absolute performance of the agreements and covenants of the
BORROWER set forth in this AGREEMENT and in reliance upon each of the
representations and warranties made by the BORROWER in this AGREEMENT, the
LENDER agrees to forebear from exercising the enforcement and collection rights
of the LENDER otherwise available to the LENDER as a result of the EXISTING
DEFAULTS until the TERMINATION DATE. The BORROWER acknowledges and agrees that
on the TERMINATION DATE, the LENDER may exercise all rights and remedies
available to the LENDER to collect the unpaid balance of the LOAN and to
otherwise enforce the full and absolute payment of all of the OBLIGATIONS,
without any further demands or notices.

 

Section 2.5. Preservation Of Existing Defaults. The PARTIES acknowledge and
agree that the LENDER is not waiving or excusing the EXISTING DEFAULTS and the
rights and remedies of the LENDER arising as a result thereof, and that such
EXISTING DEFAULTS and the resulting rights and remedies to which the LENDER is
entitled, are by the agreement of the PARTIES specifically preserved.

 

ARTICLE 3.

TERMS GOVERNING FUTURE ADVANCES OF LOAN PROCEEDS

 

Section 3.1. Continued Borrowings. The LENDER agrees that until the TERMINATION
DATE and in the absence of the occurrence of any TERMINATION EVENTS, the LENDER
will continue to advance proceeds of the LOAN to the BORROWER by depositing into
the BORROWER’S account with the LENDER such proceeds of the LOAN as the BORROWER
may request provided that: (a) the COMBINED CREDIT AMOUNT, after giving effect
to such request, shall not exceed the DOLLAR AMOUNT; (b) the maximum unpaid
principal balance of the LOAN may not exceed Six Million Seven Hundred Fifty
Thousand Dollars ($6,750,000.00); and (c) to the extent that the aggregate face
amounts of issued and outstanding LETTERS OF CREDIT (and unsatisfied
reimbursement obligations relating to or arising from any LETTERS OF CREDIT)
exceeds Two Hundred Fifty Thousand Dollars ($250,000.00), such excess amount
shall reduce the maximum principal amount of the LOAN which is otherwise
permissible to be outstanding in accordance with Section 3.1.(b) above. In the
event that the COMBINED CREDIT AMOUNT ever exceeds the DOLLAR AMOUNT, the
BORROWER shall immediately reduce the principal balance of the LOAN by such sums
as may be necessary so that the COMBINED CREDIT AMOUNT will not be in excess of
the DOLLAR AMOUNT.

 

Section 3.2. Letters of Credit. The LENDER agrees that until the TERMINATION
DATE and in the absence of the occurrence of any TERMINATION EVENTS, the LENDER
will continue to issue LETTERS OF CREDIT for the account of the BORROWER,
provided that: (a) the maximum aggregate face amounts of issued and outstanding
LETTERS OF CREDIT shall not exceed Five Hundred Thousand Dollars ($500,000.00);
(b) no LETTER OF CREDIT shall be issued with an expiry date later than March 1,
2005; and (c) the COMBINED CREDIT AMOUNT, after giving effect to the issuance of
any requested LETTER OF CREDIT, shall not exceed the DOLLAR AMOUNT.

 

Section 3.3. Interest. Interest shall continue to accrue upon the unpaid balance
of the LOAN in accordance with the terms of the LOAN DOCUMENTS. The LENDER
agrees that the BORROWER’S

 



--------------------------------------------------------------------------------

obligations to pay the unpaid interest upon the LOAN which has accrued prior to
January 1, 2004 may be deferred until the TERMINATION DATE, at which time such
unpaid accrued interest shall be paid in full.

 

Section 3.4. Maturity. The BORROWER covenants and agrees that all OBLIGATIONS
including, without limitation, the repayment of the unpaid balance of the LOAN
and any unpaid obligations of reimbursement or indemnification arising from any
LETTERS OF CREDIT, shall be performed, paid and satisfied in full on or before
the TERMINATION DATE. The BORROWER further agrees to deposit as collateral
security to the LENDER on the TERMINATION DATE, cash in an amount equal to the
aggregate face amounts of any issued and outstanding LETTERS OF CREDIT with
expiry dates later than the TERMINATION DATE, which cash shall secure the
BORROWER’S reimbursement and indemnification obligations to the LENDER relating
to such outstanding LETTERS OF CREDIT.

 

Section 3.5. Occurrence Of Termination Event. In addition to all other available
rights and remedies, the LENDER shall have the absolute right, upon the
occurrence of a TERMINATION EVENT and without notice or demand, to immediately
terminate any right of the BORROWER to any further advances of proceeds of the
LOAN or to the issuance of any additional LETTERS OF CREDIT.

 

Section 3.6. Amendment Of Loan Agreement. The PARTIES hereby agree to amend by
reference the LOAN AGREEMENT by deleting the BORROWING BASE LIMITATIONS,
Sections 6.04 (Current Ratio), Section 6.05 (Current Tangible Net Worth),
Section 6.06 (Liquidity), and all cure periods pertaining to defaults or “Events
of Default.”

 

Section 3.7. No Other Modifications Of Loan Documents. The PARTIES acknowledge
that except as specifically stated in this AGREEMENT, the LOAN DOCUMENTS have
not been amended, modified or changed in any respect, and remain enforceable
against the parties in accordance with all stated terms.

 

Section 3.8. Security. The BORROWER hereby ratifies and affirms all security
interests, liens, and pledges granted by the BORROWER to or for the benefit of
the LENDER in the SECURITY AGREEMENTS and in the other LOAN DOCUMENTS. Without
limitation thereof and in order to secure the continued repayment and
performance of all of the OBLIGATIONS, the BORROWER hereby grants and conveys to
the LENDER a continuing security interest in and to all of the COLLATERAL, both
now existing and as subsequently acquired.

 

Section 3.9. Reporting Requirements. The BORROWER agrees to provide the LENDER
with all information and reports required by the terms of the LOAN DOCUMENTS
together with such other reports and information as the LENDER requests from
time to time.

 

ARTICLE 4.

ASSIGNMENT OF BORROWER’S LEASEHOLD RIGHTS

 

Section 4.1. Assignment. The BORROWER shall assign (“ASSIGNMENT”) to the LEASE
ASSIGNEE good and marketable title to all right, title and interest of the
BORROWER in and to: (a) the LEASE and all rights of the BORROWER as the LESSEE;
including, without limitation, all of the BORROWER’S rights of occupancy and of
renewal; (b) the SUBLEASES and all security deposits or prepayments of rents
relating thereto or arising therefrom; (c) all plans, specifications, and
engineering drawings of the LEASED PROPERTY; (d) all permits and licenses
including, without limitation, all occupancy permits necessary for the occupancy
and operation of the LEASED PROPERTY as a commercial office building and related
facility; and (e) all material agreements (“MATERIAL AGREEMENTS”) relating to
the leasing, ownership, operation, or maintenance of the LEASED PROPERTY
including, without limitation, all warranty agreements, management agreements,
maintenance agreements, and the like.

 



--------------------------------------------------------------------------------

Section 4.2. Consideration For Assignment. Upon the satisfaction of each of the
CONDITIONS PRECEDENT, and in consideration for the ASSIGNMENT, the LENDER shall
grant a credit (“CREDIT”) to the then unpaid principal balance of the LOAN in
the amount of the ASSIGNMENT PRICE, which CREDIT shall, subject to the
provisions of Section 4.6, have the effect of acting as a permanent repayment
and reduction of the then outstanding principal balance of the LOAN by the
amount of the ASSIGNMENT PRICE.

 

Section 4.3. Representations and Warranties Concerning Lease. In order to induce
the LENDER to agree to the making of the CREDIT, the BORROWER makes the
following representations and warranties to the LENDER and to the LEASE
ASSIGNEE, all of which representations and warranties shall survive the
execution and delivery of this AGREEMENT and of the SECOND ASSIGNMENT, and the
consummation of the ASSIGNMENT and the grant of the CREDIT:

 

Section 4.3.1. Title; Lease; First Assignment. The BORROWER holds absolute and
good and marketable title of all of the leasehold rights and other rights,
interest and privileges of the LESSEE under the LEASE by virtue of the FIRST
ASSIGNMENT. A true and accurate copy of the LEASE is attached hereto as Exhibit
4.3.1(a), a true and accurate copy of the FIRST ASSIGNMENT is attached hereto as
Exhibit 4.3.1(b), and a true and accurate copy of the Lease Supplement dated
January 15, 1976 is attached hereto as Exhibit 4.3.1(c), and no modifications or
amendments have been made thereto. The FIRST ASSIGNMENT has duly satisfied all
requirements of paragraph 28 of the LEASE with respect to the assignment of the
LEASE and of all of the rights and obligations of the LESSEE thereunder, from
the original LESSEE to the BORROWER. An original counterpart of the FIRST
ASSIGNMENT was delivered to the LESSOR promptly and in full compliance with the
requirements of paragraph 28.(b)(ii) of the LEASE. The LESSOR acknowledged
receipt of the FIRST ASSIGNMENT, and has not objected to or contested the FIRST
ASSIGNMENT (or the effectiveness thereof) or the occupancy of the LEASED
PROPERTY by the BORROWER or the status of the BORROWER as the LESSEE.

 

Section 4.3.2. Absence of Lease Defaults. There are no existing and continuing
LEASE DEFAULTS, and the BORROWER knows of no events, occurrences or conditions
which with notice, the passage of time, or both, would constitute a LEASE
DEFAULT.

 

Section 4.3.3. Payment of Rents and Impositions. The BORROWER has made all
payments of rent including, without limitation, all “Basic Rent” and “Additional
Rent” required by the terms of the LEASE, when and as due. The BORROWER has paid
all IMPOSITIONS, as required by the provisions of Article XIII of the LEASE. The
most recent payment of rent by the BORROWER was made by the BORROWER on July 15,
2003 in the amount of Seventy-Eight Thousand Seven Hundred Fifty Dollars
($78,750.00) constituting “Basic Rent” (as such term is defined in the LEASE)
for the period commencing on July 15, 2003 and ending on January 15, 2004. The
next payment of rent is due in accordance with the terms of the LEASE in the
amount of Seventy-Eight Thousand Seven Hundred Fifty Dollars ($78,750.00) on or
before January 15, 2004.

 

Section 4.3.4. Second Closing Date. The SECOND CLOSING DATE was January 15,
1976.

 

Section 4.3.5. Extended Terms. The BORROWER duly elected to exercise its right
to extend the LEASE for the first extension term of five (5) years described in
paragraph 24 of the LEASE, which extension term began on January 15, 2002 and
will end on January 15, 2007. A true and accurate copy of the BORROWER’S
election to renew the LEASE for the first five (5) years of the “Extended Term”
(as such term is defined in the LEASE) is attached hereto as Exhibit 4.3.5. Each
semi-annual installment of “Basic Rent” currently payable in accordance with
Paragraph 24 of the LEASE is Seventy-Eight Thousand Seven Hundred Fifty Dollars
($78,750.00). Six (6) successive renewal terms of five (5) years each are
available to the LESSEE in accordance with the terms of paragraph 24 of the
LEASE, and will after the execution and delivery

 



--------------------------------------------------------------------------------

by the BORROWER of the SECOND ASSIGNMENT be available to the LEASE ASSIGNEE and
its successors in interest.

 

Section 4.3.6. Legal And Insurance Requirements. The BORROWER is in full and
absolute compliance with all “Legal Requirements” and “Insurance Requirements”
as such terms are defined in the LEASE.

 

Section 4.3.7. Permits, Zoning and Land Use Requirements. The BORROWER holds all
permits and licenses necessary for the operation and use of the LEASED PROPERTY
in accordance with its current operations and use as a commercial office
building. The present use of the LEASED PROPERTY is authorized by and is in
accordance with all applicable zoning and land use requirements and
restrictions. The LEASED PROPERTY is in compliance with all applicable
subdivision requirements.

 

Section 4.3.8. Subleases. Attached hereto as Exhibit 4.3.8.(a) is a true and
complete list of all SUBLEASES. True and accurate copies of all SUBLEASES and
all credits thereto have been delivered by the BORROWER to the LENDER. The
current expiration dates, renewal options, current rental rates, and annual
increases for each SUBLEASE, and all deposits and prepayments of rent received
by the BORROWER in connection with the SUBLEASES, are accurately set forth on
such Exhibit. Attached hereto as Exhibit 4.3.8.(b) is a true and accurate rent
roll for the LEASED PROPERTY. Except as set forth on Exhibit 4.3.8.(a), the
BORROWER has not received any deposits or prepaid rents in connection with any
of the SUBLEASES. No subtenant under any of the SUBLEASES has asserted any
claims or defenses to the payment of rent under any SUBLEASE, and the LESSOR has
not objected to any of the SUBLEASES.

 

Section 4.3.9. Condition. Subject to ordinary wear and tear, the LEASED PREMISES
are in good working order and operational repair including, without limitation,
the mechanical and HVAC systems, water systems, the roof, and structural
components.

 

Section 4.3.10. Environmental Conditions.

 

(a) The LEASED PREMISES are not subject to any private or governmental
litigation, or to the knowledge of the BORROWER, threatened litigation, lien or
judicial or administrative notice, order or action relating to REGULATED
SUBSTANCES or any environmental problems, impairments or liabilities.

 

(b) There has been no RELEASE into, on or from the LEASED PREMISES and no
REGULATED SUBSTANCES are located on or have been treated, stored, processed,
disposed of, handled or transported to or from, the LEASED PREMISES in violation
of any ENVIRONMENTAL LAWS.

 

(c) The BORROWER has not received notice of any circumstances which would be
likely to result in any obligation under any ENVIRONMENTAL LAW to investigate or
remediate any REGULATED SUBSTANCES in, on or under the LEASED PREMISES.

 

(d) The BORROWER is not aware of any environmentally hazardous conditions
existing at the LEASED PREMISES including, without limitation, asbestos, mold
contamination, bacterial contamination of the air or water, lead or any other
heavy metals in the water, or any other conditions which make the LEASED
PREMISES dangerous, health threatening, or hazardous for occupancy and use as a
commercial office building.

 

Section 4.4. Conditions Precedent to Application of Credit. Each of the
conditions (“CONDITIONS PRECEDENT”) set forth below shall be satisfied in full
prior to any obligation of the LENDER to apply the ASSIGNMENT PRICE as the
CREDIT to the unpaid principal balance of the LOAN. All of the CONDITIONS
PRECEDENT shall be satisfied by the BORROWER on or before January 15, 2004.

 



--------------------------------------------------------------------------------

Section 4.4.1. Second Assignment. The BORROWER shall execute and deliver to the
LEASE ASSIGNEE the SECOND ASSIGNMENT in form and substance as Exhibit 4.4.1
attached hereto. The SECOND ASSIGNMENT shall be recorded in the public records
and the PARTIES shall each pay one-half (1/2) of the RECORDATION AND TRANSFER
COSTS arising as a result of such recordation.

 

Section 4.4.2. Assignment of Material Agreements, Subleases and Permits. The
BORROWER shall duly assign, transfer, and deliver all MATERIAL AGREEMENTS,
permits, licenses, existing surveys, engineering reports and the like, and shall
deliver to the LEASE ASSIGNEE the original SUBLEASES and all deposits and
prepayments of SUBLEASES held by the BORROWER.

 

Section 4.4.3. Sublease from Borrower. The BORROWER shall enter into a sublease
agreement with the LEASE ASSIGNEE for a term commencing on the date of the
SECOND ASSIGNMENT and ending on March 31, 2005 for approximately ten thousand
(10,000) square feet of the portion of the LEASED PREMISES currently occupied by
the BORROWER at the per square foot rental rate of Five Dollars ($5.00) in
accordance with the terms of a sublease agreement which is comparable in terms
to the terms generally found in the existing SUBLEASES. The BORROWER shall
vacate all other portions of the LEASED PREMISES, other than the portion thereof
to be subleased by the BORROWER.

 

Section 4.5. Adjustments. All IMPOSITIONS, payments of rentals under the
SUBLEASES, operating expenses of the LEASED PREMISES, and the like, shall be pro
rated between the PARTIES as of January 1, 2004, and the amount of the
ASSIGNMENT PRICE and of the CREDIT shall be adjusted to reflect the amounts pro
rated.

 

Section 4.6. Reversal of Credit. All parties acknowledge and agree that the
LENDER shall have the absolute and unconditional right to reverse the
application of the CREDIT to the unpaid principal balance of the LOAN and to
reinstate the principal balance of the LOAN by an amount equal to the amount of
the CREDIT previously applied upon the occurrence of any of the following
events: (a) any termination by the LESSOR of the LEASE (or of any of the
LESSEE’S rights thereunder) based upon the occurrence of any event, action, or
condition occurring prior to the date of the SECOND ASSIGNMENT or as a result of
the SECOND ASSIGNMENT; (b) any termination of the LEASE based upon any LEASE
DEFAULT relating from or pertaining to any of the events described in paragraphs
21.1.(c), 21.1.(d), 21.1.(e), or 21.1.(f) of the LEASE occurring to the BORROWER
or its predecessors-in-interest under the LEASE; (c) any successful challenge by
the LESSOR or by any other PERSON of the ASSIGNMENT to the LEASE ASSIGNEE
including, without limitation, any challenge or contest based upon the
provisions of paragraph 28 of the LEASE; (d) the avoidance, setting aside, or
successful challenge of the ASSIGNMENT (or the effectiveness thereof) by the
BORROWER, the LESSOR, or by any other PERSON for any reason including, without
limitation, any challenges based upon any allegations of lack of consideration,
preferential transfers, or fraudulent conveyances; (e) the successful assertion
by the LESSOR that the LEASE ASSIGNEE may not exercise any rights to further
extend the LEASE as a result of any LEASE DEFAULT attributable to the BORROWER
or its predecessors-in-interest or as a result of the FIRST ASSIGNMENT or SECOND
ASSIGNMENT; or (f) the failure of any representation or warranty set forth in
Section 4.3 or Article 5 to be materially true, accurate and complete.

 

Section 4.7. First Assignment. The BORROWER agrees to exercise its good faith
efforts to obtain either a FIRST ASSIGNMENT in recordable form bearing original
signatures or a replacement or confirmatory FIRST ASSIGNMENT in recordable form.

 



--------------------------------------------------------------------------------

ARTICLE 5.

GENERAL REPRESENTATIONS AND WARRANTIES

 

To induce the LENDER to enter into this AGREEMENT, the BORROWER makes the
representations and warranties set forth in this Article 5. The BORROWER
acknowledges the LENDER’S justifiable right to rely upon these representations
and warranties.

 

Section 5.1. Accuracy Of Information. All information submitted by or on behalf
of the BORROWER in connection with the LEASE, the OBLIGATIONS, the contemplated
ASSIGNMENT, and the other transactions contemplated by this AGREEMENT is true,
accurate and complete in all material respects as of the date made and contains
no knowingly false, incomplete or misleading statements.

 

Section 5.2. No Litigation. There are no actions, suits, investigations, or
proceedings pending against the BORROWER or the COLLATERAL, except as
specifically set forth on Exhibit 5.2 attached hereto.

 

Section 5.3. Authority; Approvals And Consents.

 

Section 5.3.1. Authority. The BORROWER has the legal authority to enter into
this AGREEMENT and to perform, observe and comply with all of the BORROWER’S
agreements, covenants, and duties hereunder including, without limitation, the
continued borrowings contemplated hereby and the making of the ASSIGNMENT.

 

Section 5.3.2. Approvals. The execution and delivery by the BORROWER of this
AGREEMENT, the performance by the BORROWER of all of its agreements, covenants,
and duties hereunder, the continued borrowings contemplated by this AGREEMENT
and the ASSIGNMENT, have been duly authorized by all necessary action on the
part of the BORROWER and do not and will not: (a) contravene any provision of
the organizational documents of the BORROWER; (b) conflict with, or result in a
breach of the terms, conditions or provisions of, or constitute a default under,
or result in the creation of any lien upon any of the property of the BORROWER
under any agreement, trust deed, indenture, mortgage or other instrument to
which the BORROWER is a party or by which the BORROWER or any property of the
BORROWER is bound or affected (except for liens created for the benefit of the
LENDER); (c) violate or contravene any provision of any LAW; or (d) require any
waivers, consents or approvals by any PERSON which waiver, consent or approval
has not been duly obtained by the BORROWER.

 

Section 5.3.3. Consents. Other than the recordation of the FIRST ASSIGNMENT and
the SECOND ASSIGNMENT, no approval, consent, filing, recordation, order,
authorization or license by, or giving notice to, or taking any other action
with respect to, any governmental or regulatory authority or agency is required
for the execution and delivery by the BORROWER of this AGREEMENT or for the
performance by the BORROWER of all of its agreements, covenants and duties
hereunder including, without limitation, the making of the ASSIGNMENT.

 

Section 5.3.4. Binding Effect of This Agreement. This AGREEMENT has been duly
executed and delivered by the BORROWER and is the legal, valid and binding
obligation of the BORROWER and is enforceable against the BORROWER in accordance
with all stated terms.

 

Section 5.3.5. Good Standing. The BORROWER is duly organized and in good
standing in the Commonwealth of Delaware and is duly qualified to do business
and in good standing in the State of Maryland.

 



--------------------------------------------------------------------------------

ARTICLE 6.

MISCELLANEOUS PROVISIONS

 

Section 6.1. Obligations Are Unconditional. The payment and performance of the
OBLIGATIONS shall be the absolute and unconditional duty and obligation of the
BORROWER, and shall be independent of any defense or any rights of set off,
recoupment or counterclaim which the BORROWER might otherwise have against the
LENDER. The BORROWER shall pay the payments of the OBLIGATIONS required by the
terms of the LOAN DOCUMENTS and this AGREEMENT, free of any deductions and
without abatement, diminution or set off other than those herein expressly
provided. Until such time as the OBLIGATIONS have been fully paid and performed,
the BORROWER shall not: (a) suspend or discontinue any payments required by the
LOAN DOCUMENTS; or (b) fail to perform and observe any of the BORROWER’S
covenants and agreements set forth in this AGREEMENT and in the LOAN DOCUMENTS.

 

Section 6.2. Notices. Any notice required or permitted by or in connection with
this AGREEMENT shall be in writing and shall be made by facsimile (confirmed on
the date the facsimile is sent by one of the other methods of giving notice
provided for in this Section) or by hand delivery, by Federal Express, or other
similar overnight delivery service, or by certified mail, unrestricted delivery,
return receipt requested, postage prepaid, addressed to the LENDER or the
BORROWER at the appropriate address set forth below or to such other address as
may be hereafter specified by written notice by the LENDER or the BORROWER.
Notice shall be considered given as of the date of the facsimile or the hand
delivery, one (1) calendar day after delivery to Federal Express or similar
overnight delivery service, or three (3) calendar days after the date of
mailing, independent of the date of actual delivery or whether delivery is ever
in fact made, as the case may be, provided the giver of notice can establish the
fact that notice was given as provided herein. If notice is tendered pursuant to
the provisions of this Section and is refused by the intended recipient thereof,
the notice, nevertheless, shall be considered to have been given and shall be
effective as of the date herein provided.

 

If to the LENDER:

 

MERCANTILE-SAFE DEPOSIT AND TRUST COMPANY

2 Hopkins Plaza, 5th Floor

Baltimore, Maryland 21201

Attn.: Philip G. Enstice, Senior Vice President

Fax No.: (410) 237-5703

 

If to the BORROWER:

 

ENVIRONMENTAL ELEMENTS CORPORATION

3700 Koppers Street

Baltimore, Maryland 21227

Attn.: Lawrence Rychlak, President

Fax No.: (410) 368-6721

 

Section 6.3. Further Assurances. The BORROWER agrees to execute and deliver to
the LENDER such other and further documents as may, from time to time, be
reasonably requested by the LENDER in order to execute or enforce the terms and
conditions of this AGREEMENT, the SECOND ASSIGNMENT, any of the LOAN DOCUMENTS,
or to otherwise effectuate the ASSIGNMENT.

 

Section 6.4. No Novation; No Refinance. It is the intention of the PARTIES that
nothing contained in this AGREEMENT shall be deemed to effect or accomplish or
otherwise constitute a novation of any of the obligations or duties owed by the
BORROWER to the LENDER or of any of the LOAN

 



--------------------------------------------------------------------------------

DOCUMENTS or to be a refinance of the LOAN. Nothing contained herein is intended
to extinguish, terminate or impair any of the duties or obligations owed by the
BORROWER to the LENDER.

 

Section 6.5. Enforceability. This AGREEMENT shall inure to the benefit of and be
enforceable against each of the PARTIES and their respective successors and
assigns.

 

Section 6.6. Choice Of Law; Consent To Jurisdiction; Agreement As To Venue. This
AGREEMENT shall be construed, performed and enforced and its validity and
enforceability determined in accordance with the laws of the State of Maryland
(excluding conflict of laws principles). The BORROWER consents to the
jurisdiction of the courts of the State of Maryland and the jurisdiction of the
United States District Court for the District of Maryland, if a basis for
federal jurisdiction exists. The BORROWER waives any right to object to the
maintenance of a suit in any of the state or federal courts of the State of
Maryland on the basis of improper venue or inconvenience of forum.

 

Section 6.7. Amendment. This AGREEMENT may be amended only by a writing executed
by both of the PARTIES.

 

Section 6.8. RELEASE. IN ORDER TO INDUCE THE LENDER TO ENTER INTO THIS
AGREEMENT, THE BORROWER FOREVER RELEASES AND DISCHARGES THE LENDER AND THE
LENDER’S AFFILIATES, PARENT CORPORATION, OFFICERS, DIRECTORS, EMPLOYEES,
ATTORNEYS, AND AGENTS (COLLECTIVELY, THE “RELEASED PARTIES”) FROM ANY AND ALL
CLAIMS, CAUSES OF ACTION, SUITS AND DAMAGES (INCLUDING CLAIMS FOR ATTORNEYS’
FEES AND COSTS) WHICH THE BORROWER EVER HAD OR MAY NOW HAVE AGAINST ANY OF THE
RELEASED PARTIES ARISING OUT OF OR RELATED IN ANY WAY TO THE LOAN, THE LOAN
DOCUMENTS, THIS AGREEMENT, THE ASSIGNMENT, OR THE COLLATERAL FOR THE LOAN OR THE
ADMINISTRATION THEREOF, WHETHER KNOWN OR UNKNOWN, INCLUDING BUT NOT LIMITED TO
ANY AND ALL CLAIMS BASED UPON OR RELYING ON ANY ALLEGATIONS OR ASSERTIONS OF
DURESS, ILLEGALITY, UNCONSCIONABILITY, BAD FAITH, BREACH OF CONTRACT, REGULATORY
VIOLATIONS, NEGLIGENCE, MISCONDUCT, OR ANY OTHER TORT, CONTRACT OR REGULATORY
CLAIM OF ANY KIND OR NATURE. THIS RELEASE IS INTENDED TO BE FINAL AND
IRREVOCABLE AND IS NOT SUBJECT TO THE SATISFACTION OF ANY CONDITIONS OF ANY
KIND.

 

Section 6.9. Waiver Of Jury Trial. Each of the PARTIES agrees that any suit,
action, or proceeding, whether claim or counterclaim, brought or instituted by
any PARTY, or any successor or assign of any PARTY, on or with respect to this
AGREEMENT, the LOAN (or the administration thereof), any of the LOAN DOCUMENTS,
or the ASSIGNMENT or which in any way relates, directly or indirectly, to the
obligations of any PARTY to any other PARTY, or the dealings of the PARTIES with
respect thereto, shall be tried by a court and not by a jury. EACH OF THE
PARTIES HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH SUIT,
ACTION, OR PROCEEDING.

 

IN WITNESS WHEREOF, the PARTIES have executed this AGREEMENT with the specific
intention of creating a document under seal as of the date first above written.
This AGREEMENT may be executed and delivered in counterparts. Executed
counterparts of this AGREEMENT may be delivered via facsimile.

 

[Signatures Begin On The Following Page]

 



--------------------------------------------------------------------------------

Signature Page to Forbearance Agreement – Continued:

 

WITNESS/ATTEST:

     

BORROWER:

           

ENVIRONMENTAL ELEMENTS CORPORATION,

A Delaware Corporation

   

/s/

      By:  

/s/

 

(SEAL)

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

               

Lawrence Rychlak,

President

               

Date: December 31, 2003

           

LENDER:

           

MERCANTILE-SAFE DEPOSIT AND TRUST

COMPANY

            By:  

/s/

   

--------------------------------------------------------------------------------

         

--------------------------------------------------------------------------------

           

Philip G. Enstice, Senior Vice President

               

Date: December 31, 2003

   

 

Exhibits


--------------------------------------------------------------------------------

    Exhibit 4.3.1(a)   Lease Exhibit 4.3.1(b)   First Assignment
Exhibit 4.3.1(c)   Lease Supplement Exhibit 4.3.5   Borrower’s First Election to
Renew Exhibit 4.3.8.(a)   List of Subleases Exhibit 4.3.8.(b)   Rent Roll
Exhibit 4.4.1   Form of Second Assignment Exhibit 5.2   Litigation

 